PRESS RELEASE CZN-TSX CZICF-OTCBB FOR IMMEDIATE RELEASE May 7, 2009 SHAREHOLDING IN VATUKOULA INCREASED TO 20% STRATEGIC RELATIONSHIP WITH VATUKOULA GOLD MINES PLC Vancouver, British Columbia, May 7, 2009 - Canadian Zinc Corporation (TSX: CZN; OTCBB: CZICF) is pleased to announce that it has entered into a Subscription Agreement("the Subscription Agreement") with Vatukoula Gold Mines plc (“VGM”)to acquire a further 200,000,000 ordinary shares of VGM ("the Subscription Shares") for an investment of £1,200,000 (£0.006 per share), or approximately Cdn$2,160,000 ("the Subscription"). Upon completion of the Subscription, Canadian Zinc will hold a total of 547,669,022 ordinary shares, or approximately 20.01% of the issued share capital of VGM. Completion of the Subscription is subject to approval of VGM shareholders at an Extraordinary General Meeting, which is planned to be held within the next 30 days, to confer authority under the United Kingdom Companies Act 1985 to issue the Subscription Shares without the requirement to first offer them on a pre-emptive basis to existing shareholders. Canadian Zinc has granted Viso Gero Global, Inc. (“Viso Gero”), a subsidiary of Red Lion
